DETAILED ACTION
	This is the second office action for US Application 16/529,362 for a Standing Tool With Telescopic Arm Having a Guide Rod.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0258601 to Gowanlock in view of US 10,355,468 to Alger, Jr.  Regarding claim 1, Gowanlock discloses a standing tool comprising a body (at 206-208) and a telescoping arm (201) defining an axis therethrough.  The telescoping arm (201) has a base end (bottom of 201) coupled to the body, and a distal end (at 205) movable with respect to the base end.  There is a head unit (204) coupled to the distal end of the telescoping arm and movable together therewith.  Gowanlock also discloses a cable (see paragraph 44) that inherently has a first end fixed relative to the body, and a second end that is fixed relative to the head unit (the generators 206 at the bottom are connected to the light bank 204 at the top).
Gowanlock discloses a cable guide (209), but does not disclose a guide rod coaxially aligned with the axis of the telescoping arm, wherein at least a portion of the cable is wrapped around the guide rod.  Alger, Jr. provides a teaching for managing a cable that extends from the base of a mast to the head of the mast, by wrapping the cable (103) around a guide rod (101).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a guide rod with the standing tool of Gowanlock to wrap the cable around the guide rod, thereby managing the cable as taught by Alger, Jr.  One of ordinary skill in the art would have been motivated to provide a simplified means for managing the cable or cables that extend from the generator at the base of Gowanlock to the light bank at the head of the 
Regarding claim 2, the telescoping arm (201) of Gowanlock includes a plurality of concentric tubes nested in order of decreasing width (see fig. 1B).  Regarding claim 3, the head unit (204) of Gowanlock includes a light assembly.  Regarding claim 4, in the combination of Gowanlock and Alger, Jr., the telescoping arm at least partially defines an internal volume therein, and wherein both the guide rod and cable are partially positioned within the internal volume.
Regarding claims 5 and 6, the guide end includes a first end fixedly coupled to the body and a second end opposite the first end.  Gowanlock in view of Alger, Jr. does not specifically disclose the second end as including a contoured tip that is conical in shape.  However, the specific shape of the tip is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to alter the shape of the tip dependent upon the shape of the article to be supported at the second end.
Regarding claim 7, the cable (see para 44 of Gowanlock) is in electrical communication with the head unit and the body.  Regarding claim 8, the cable includes an elongated body extending between the first end and the second end, and the elongated body includes a spiral portion having a series of coils that together form a passageway (see 103 of fig. 1B of Alger, Jr.).  Regarding claim 9, at least a portion of the guide rod is positioned within the passageway (see 101 and 103 of fig. 1B of Alger, Jr.).

	Gowanlock discloses a cable guide (209), but does not disclose a guide rod fixed relative to the base end or the distal end of the telescoping arm, wherein at least a portion of the guide rod is positioned within a passageway formed by the cable including a spiral portion that includes a series of coils.  Alger, Jr. provides a teaching for managing a cable that extends from the base of a mast to the head of the mast, by wrapping the cable (103) around a guide rod (101).  The cable includes an elongated body extending between the first end and the second end, and the elongated body includes a spiral portion having a series of coils that together form a passageway (see 103 of fig. 1B of Alger, Jr.).  At least a portion of the guide rod is positioned within the passageway (see 101 and 103 of fig. 1B of Alger, Jr.).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a guide rod with the standing tool of Gowanlock to wrap the cable around the guide rod, thereby managing the cable as taught by Alger, Jr.  One of ordinary skill in the art would have been motivated to 
Regarding claims 11, the guide end includes a first end fixedly coupled to the body and a second end opposite the first end.  Regarding claim 12, the guide rod of the resultant structure would be coaxially aligned with the axis of the telescoping arm. Regarding claim 13, in the combination of Gowanlock and Alger, Jr., the telescoping arm at least partially defines an internal volume therein, and wherein both the guide rod and cable are partially positioned within the internal volume.
Regarding claim 14, Gowanlock discloses a standing tool comprising a body (at 206-208) and a telescoping arm (201) that has a base end (bottom of 201) coupled to the body, and a distal end (at 205) movable with respect to the base end.  The telescoping arm is adjustable between an extended position in which the distal end is a first distance from the base end, and a retracted position, in which the distal end is a second distance from the base end that is less than the first distance (inherent in the telescopic function).  
There is a head unit (204) coupled to the distal end of the telescoping arm and movable together therewith.  Gowanlock also discloses a cable (see paragraph 44) in electrical communication with the body and the head unit.  The cable inherently has a first end fixed relative to the body, and a second end that is fixed relative to the head unit (the generators 206 at the bottom are connected to the light bank 204 at the top).
	Gowanlock discloses a cable guide (209), but does not disclose a guide rod fixed relative to the base end or the distal end of the telescoping arm, wherein at least a portion of the guide rod is positioned within a passageway formed by the cable including 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a guide rod with the standing tool of Gowanlock to wrap the cable around the guide rod, thereby managing the cable as taught by Alger, Jr.  One of ordinary skill in the art would have been motivated to provide a simplified means for managing the cable or cables that extend from the generator at the base of Gowanlock to the light bank at the head of the mast system.
Regarding claim 15, the number of coils in the extended position would be less than the number of coils in the retracted position.  Regarding claim 16, the telescoping arm at least partially defines an internal volume therein, and wherein the interior volume has a first height when the telescoping arm is in the retracted position, and a second height larger than the first height when the telescoping arm is in the extended position.  Regarding claim 17, the guide rod has a rod length, and the rod length is less than or equal to the second height (the guide rod couldn’t exceed the height of the telescopic arm it is contained within).  Regarding claim 18, the cable and the guide rod are at least partially positioned within the interior volume.  Regarding claim 19, the cable includes a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6158555 to Brown, Jr.
US 2014/0338950 to Lutnesky et al.	US 2014/0150834 to Nootenboom
US 5168679 to Featherstone
The above prior art discloses various telescopic support assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632